DETAILED ACTION
The following FINAL Office Action is in response to Applicant reply dated 09/01/2022.

Status of Claims
Applicant’s amendment amended claims 1, 6, and 7. Claims 1-7 are currently pending and have been rejected as follows.

Priority
As previously noted Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date, see petition decision dated 03/22/2022 for further detail. 

Response to Amendment
	Applicant’s participation in the DSMER pilot program is acknowledged. The 35 U.S.C. 101 rejection is reconsidered in view of the amendments to the claims. However, the claimed invention is still found to be directed to an abstract idea without significantly more and thus the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 
	The 35 U.S.C. 102 and 103 rejection(s) are withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an “information portal” for presenting information, e.g. biographical and credential information, regarding pilots, enabling user browsing/viewing of the pilot information/profiles, and providing questionnaires prompting users to review their flying experiences and pilots. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “portal”, i.e. computer system comprising a server and display and network interfaces for providing access to information, (claims 1-7).
Step 2A – Prong 1: Claims 1-7 are found to recite limitations that set forth the abstract idea(s), namely in independent claims  1 and 7:
Claim 1: A pilot information portal comprising: at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, biographical information of the pilot, credentials of the pilot; [storing] information comprising the at least one pilot avatar;…display the at least one pilot avatar;…enabling a user to browse the at least one pilot avatar, the user being also a passenger on a scheduled flight; and [providing] at least one user-profile, -10-FORD_TERR.AIP1U at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot; whereby the user must submit a passenger-ticket number in order to view the at least one pilot avatar, the pilot corresponding to the at least one pilot avatar being assigned to the scheduled flight for which the passenger-ticket admits.  
Claim 7: A pilot information portal comprising: at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, -12-FORD_TERR.AIP1U biographical information of the pilot, credentials of the pilot; [storing] information comprising the at least one pilot avatar;…display the at least one pilot avatar;…enabling a user to browse the at least one pilot avatar, the user being also a passenger on a scheduled flight; and [providing] at least one user-profile, at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot; whereby the user must submit a passenger-ticket number in order to view the at least one pilot avatar, the pilot corresponding to the at least one pilot avatar being assigned to the scheduled flight for which the passenger-ticket admits; wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a flying experience of the user; wherein the biographical information comprises: number of flying hours, -13-FORD_TERR.AIP1U number of airline accidents, age, height, weight, religion, and race; and wherein the credentials of the pilot comprise: education, flight school graduated from, certificates held, licenses held, and work history.
Dependent claims 2-6 recite the same or similar abstract idea(s) as independent claim 1 with merely a further recitation of data characterization that is still part of the abstract idea itself, including: 
Claim 2: wherein the biographical information comprises: number of flying hours; number of airline accidents; age; height; weight; religion; and race.  
Claim 3: wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history.  
Claim 4: wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a flying experience of the user.  
Claim 5: wherein the prompts of the questionnaire comprise "How was your flight?"; "How was the plane condition?"; and "How was the Stewardess?".  
Claim 6: … displays passenger ticket information comprising passenger name, ticket number, airline company, flight date, and flight number.  

The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed providing of pilot “avatars”/profile information and browsing and review by users is found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps for providing information about pilots to users and providing questionnaires to solicit user review regarding pilots and flying experiences which is part of commercial interactions/business relations between passengers and pilots/airlines  and/or is a management of personal behavior, relationships, or interactions between passengers and pilots, e.g.  including facilitating social interaction between parties, “teaching” passengers about their pilot, and/or “instructing” passengers to review the pilot/flight experience, (e.g. Spec: [0004]: Accordingly, there is perceived a need for a system which enables airline passengers to become more familiarized with their pilot on a given flight.; [0007]; [0021]: Here, the pilot information portal may be beneficial for use by a user to enact social interaction and information sharing between an airline passenger and an airline pilot.);
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps for providing various information to users and prompting users to answer questions and provide review of their flying experiences which amounts to mere data observations, judgements, or opinions capable of being performed mentally and/or manually with the aid of pen and paper, e.g. the profiles and questionnaire are merely a listing of information written down and provided to passengers for judgment/opinion (e.g. see MPEP 2106.04(a)(2)(III)(B): “For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process.”).
Step 2A – Prong 2: Claims 1-7 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“a server containing digital information, the digital information comprising the at least one pilot avatar”, “at least one client-side display interface in communication with the server, the at least one client-side display interface able to display the at least one pilot avatar”, “a user-interface enabling a user to browse the at least one pilot avatar”, and “a social-network accessible via the user-interface” (claims 1 and 7), however the aforementioned elements amount to merely the storage and display of information using generic computer structure described at a high level of generality (e.g. Spec: Fig. 1) used to “apply”  the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or the accessing and displaying of information via client side interface(s) based on “communication” with the server and access to the “social network” is merely an attempt to limit the abstract idea to a particular technological environment field of use, e.g. of a client-server architecture and web-based/online platform (e.g. Drawings: Fig. 1),  (MPEP 2106.05(h)) and/or at most amounts to  insignificant extra-solution activity, e.g. data gathering or output activity, (MPEP 2106.05(g)), therefore the aforementioned additional elements fail to integrate the abstract idea into a practical application. 
Step 2B: Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above  with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including attempting to limit the abstract idea to a field of use of online/web-based platforms / client-server architecture (MPEP 2106.05(h)) and performs insignificant extra-solution activity (MPEP 2106.05(g)) that is merely well-understood, routine and conventional as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to providing information and questionnaires/review of pilots and flight experiences. 
	Claims 1-7 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Reasons for Overcoming the Prior Art
Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1 and 7 for providing a passenger facing “portal” for enabling passengers to view pilot avatars and provide review of the pilot(s) “whereby the user must submit a passenger-ticket number in order to view the at least one pilot avatar, the pilot corresponding to the at least one pilot avatar being assigned to the scheduled flight for which the passenger-ticket admits”. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Sarrapy et al. US20180053149A1, Foy et al. US20150011185A1,  and Hosier, Jr. US 20170024091 A1 as described in detail in the previous office action but failing both individually and in combination to teach or reasonably suggest a user interface enabling a passenger of a scheduled flight to view a pilot avatar of a pilot assigned to the scheduled flight in response to the user submitting a passenger ticket number corresponding to the flight, i.e. “whereby the user must submit a passenger-ticket number in order to view the at least one pilot avatar, the pilot corresponding to the at least one pilot avatar being assigned to the scheduled flight for which the passenger-ticket admits.” 
US 20140212847 A1 describing a pilot assessment system providing users with the ability to assess performance of operations of aircraft crew members
US 8874458 B1 describing loading flight data based on an input flight number, e.g. c.8:64-c.9:11, but failing to describe that such flight information comprises a pilot avatar of the assigned pilot for the flight , i.e. “whereby the user must submit a passenger-ticket number in order to view the at least one pilot avatar, the pilot corresponding to the at least one pilot avatar being assigned to the scheduled flight for which the passenger-ticket admits.” 
Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below:
US 20120053969 A1 describing an airline employee platform for reservation and ticketing including storing and providing access to all flight information including airline employee profilesUS20160071116A1 describing a system for user profiling including a platform for user flight bookings and historical journey tracking in order to provide recommendations 
US 20190065564 A1 describing a platform for user search and travel reservation 
US 20170032682 A1 describing a system for coordinating scheduling of flight operations including providing an interface to request and view flight information

Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious without the aid of impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624